Adams, P. J. (concurring):
I concur in the result reached by Mr. Justice Williams upon the ground that the evidence in the case was sufficient to warrant the jury in finding that the plaintiff’s intestate was riding upon the freight train at the time of the accident by permission of the defendant but I do not think it was error to exclude evidence of the contents of the paper destroyed by the plaintiff. The destruction of this paper was accomplished after the case had been once tried, while an appeal was pending, and under circumstances which raised a very strong presumption that it was with the deliberate intention of furnishing an excuse for its non-production upon the second trial.
If the paper was what it is now claimed to have been, its destruction certainly demanded some explanation; and as none was given, I think the case fairly falls within the rule which permits the trial court to determine whether or not secondary' evidence of its contents should be admitted, and that its decision of that question in this instance should be respected by, this court. (Blade v. Noland, 12 Wend. 173; Jackson v. Frier, 16 Johns. 193 ; Steele v. Lord, 70 N. Y. 280; Mason v. Libbey, 90 id. 683 ; 1 Greenl. Ev. § 37; Stephens Dig. art. 71.)
Spring and Laughlin, JJ., concurred.
• Plaintiff’s exceptions sustained and motion for new trial granted, with costs to plaintiff to abide event.